Fish, J.
1. A sheriff who has been ruled for a failure to make the money due upon an execution placed in his hands can not convert the proceeding thus instituted against him into a rule against himself and a third person, not an official, by having the latter made a codpfendant to the rule.
% The refusal of the trial court to-permit such a thing to be done can not be brought by the sheriff to this court for review, when no final judgment has been rendered against him, and it also appears that the movant of the rule was not made a party to the bill of exceptions.

Writ of error dismissed.


All concurring, except Gobb, J., absent.